 1                                    NOT FOR PUBLICATION
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Adolfo Oros,                                      No. CV-18-00227-PHX-SRB(DMF)
10                          Petitioner,                 ORDER
11    v.
12    Charles L. Ryan, et al.
13                          Respondents.
14           Petitioner filed his Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
15 on January 22, 2018 raising two grounds for relief: 1) ineffective assistance of counsel; and
16 2) prosecutorial misconduct. Respondents filed a Limited Answer to Petitioner’s Petition for
17 Writ of Habeas Corpus on June 13, 2018. No reply was filed. On November 16, 2018, the
18 Magistrate Judge issued her Report and Recommendation recommending that the petition be
19 denied and dismissed with prejudice.
20         In the Report and Recommendation the Magistrate Judge advised the parties that
21 they had fourteen days from the date of service of a copy of the Report and Recommendation
22 within which to file specific written objections with the Court. The time to file such
23 objections has expired and no objections to the Report and Recommendation have been filed.
24           The Court finds itself in agreement with the Report and Recommendation of the
25    Magistrate Judge.
26           IT IS ORDERED adopting the Report and Recommendation of the Magistrate
27    Judge as the order of this Court.
28           IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
 1   dismissing it with prejudice.
 2          IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
 3   to proceed in forma pauperis on appeal because dismissal of the Petition is justified by a
 4   plain procedural bar and reasonable jurist would not find the procedural ruling debatable.
 5          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
 6
 7                 Dated this 11th day of December, 2018.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
